Case 2:19-cv-06182-DSF-PLA Document 82-14 Filed 08/18/20 Page 1 of 5 Page ID
                                 #:2502




                           Exhibit P
8/13/2020                                   Mail -82-14
            Case 2:19-cv-06182-DSF-PLA Document    Shayla R. Myers
                                                             Filed - Outlook
                                                                      08/18/20 Page 2 of 5 Page ID
                                             #:2503
       Re: Garcia v. City of LA, Ex Parte Application for Order to Show Cause re: Contempt
       Shayla R. Myers <SMyers@lafla.org>
       Fri 8/7/2020 8 51 AM
       To: Scott Marcus <Scott.Marcus@lacity.org>
       Suffice it to say no amount of coffee will properly account for this day.
       I hope it provides you comfort as well to know I took great pains to NOT say you took no steps to
       comply with the order. I imagine your office did take steps. My point, which I believe is accurate, is
       that the City did not take steps to ensure the notices used by the City (and not just the city
       attorneyʼs office) complied with the order before posting them. If that is inaccurate, we would
        welcome your team to let us what steps the City took to ensure the notices used by LA SAN
       complied with the order.
       And we are aware that the new permanent signs posted after the order were changed, but we are
       referring specifically to the temporary notices. I believe that is clear from the context of the call
       and email.


                On Aug 7, 2020, at 8 36 AM, Scott Marcus <Scott.Marcus@lacity.org> wrote:

                Yes, apparently I haven't had my coffee this morning. Thank you for alerting me.
                But it should give you some comfort to know that we did, in fact, take actions after the order was
                issued to make sure we complied with the order. Obviously those actions were not 100%
                successful, but it wasn't because we didn't try.
                Scott Marcus
                Chief, Civil Litigation Branch
                Los Angeles City Attorney's Office
                200 North Main Street
                City Hall East, 7th Floor
                Los Angeles, CA 90012
                (213) 978-4681


                On Fri, Aug 7, 2020 at 8 23 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                   I assume this was sent in error.

                   Shayla Myers | Senior Attorney
                   Legal Aid Foundation of Los Angeles
                   7000 S. Broadway | Los Angeles, CA 90003
                   213.640.3983 direct | 213.640.3988 facsimile
                   www.laﬂa.org | smyers@laﬂa.org

                   <Outlook-vjzdal4d.png>




https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.01&popoutv2=1                                             1/4
8/13/2020                                   Mail -82-14
            Case 2:19-cv-06182-DSF-PLA Document    Shayla R. Myers
                                                             Filed - Outlook
                                                                      08/18/20 Page 3 of 5 Page ID
                                             #:2504
                   From: Scott Marcus <Scott.Marcus@lacity.org>
                   Sent: Friday, August 7, 2020 8:17 AM
                   To: Shayla R. Myers <SMyers@laﬂa.org>
                   Cc: Gabriel Dermer <gabriel.dermer@lacity.org>; Patricia Ursea
                   <patricia.ursea@lacity.org>; Felix Lebron <felix.lebron@lacity.org>; Herbert, Benjamin
                   Allen <benjamin.herbert@kirkland.com>; Cathy Sweetser
                   <catherine.sdshhh@gmail.com>; Onufer, Michael <michael.onufer@kirkland.com>
                   Subject: Re: Garcia v. City of LA, Ex Parte Application for Order to Show Cause re:
                   Contempt

                   My main issue with her email is her assertion that the City didn't do anything to comply with the
                   order. I would like our response to correct that record to the extent possible. Thanks.
                   Scott Marcus
                   Chief, Civil Litigation Branch
                   Los Angeles City Attorney's Office
                   200 North Main Street
                   City Hall East, 7th Floor
                   Los Angeles, CA 90012
                   (213) 978-4681


                   On Thu, Aug 6, 2020 at 9 01 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                      Gabriel,

                      Thank you for the call this afternoon regarding Plaintiffs' contemplated ex parte
                      application for an OSC re: contempt. It was encouraging to hear that counsel is
                      in agreement that the City violated the Court's April 13, 2020 injunction by
                      posting notices on July 30 and August 3. It remains very concerning that the
                      City did not take steps following the entry of the Court's preliminary injunction to
                      ensure that the notices used by LA Sanitation conformed to the Court's order.
                      Even more troubling is the the fact that the City still did not take steps after the
                      Council vote on July 29 and prior to actually resuming the comprehensive
                      cleanups.

                      And as we discussed, while it may be the City's position that LA Sanitation
                      simply did not amend the Notice of Major Cleaning to account for the Court's
                      order, this does not account for LA Sanitation's use of the Notice re: Bulky Items
                      on August 3. The use of these notices was consistent with the very public, very
                      erroneous position taken by Council Member Buscaino regarding the Court's
                      preliminary injunction, as well as the statements from LA Sanitation that we
                      relayed to your ofﬁce in late June.

                      These events more than justify Plaintiffs' contemplated motion for contempt, but
                      we remain committed to reaching agreements between the parties and avoiding
                      judicial intervention whenever possible. As such, we will hold off ﬁling the ex
                      parte application tomorrow, in order to give the parties more time to reach an
                      agreement on a stipulation and declaration.

                       We will circulate a draft stipulation tomorrow morning, and if the parties can
                      reach agreement tomorrow on the contents, we will ﬁle that instead of our
https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.01&popoutv2=1                                               2/4
8/13/2020                                   Mail -82-14
            Case 2:19-cv-06182-DSF-PLA Document    Shayla R. Myers
                                                             Filed - Outlook
                                                                      08/18/20 Page 4 of 5 Page ID
                  motion.                    #:2505

                      Thanks,


                      Shayla Myers | Senior Attorney
                      Legal Aid Foundation of Los Angeles
                      7000 S. Broadway | Los Angeles, CA 90003
                      213.640.3983 direct | 213.640.3988 facsimile
                      www.laﬂa.org | smyers@laﬂa.org

                      <Outlook-gem2k2vq.png>




                      From: Shayla R. Myers
                      Sent: Thursday, August 6, 2020 2:13 PM
                      To: Gabriel Dermer <gabriel.dermer@lacity.org>; Patricia Ursea
                      <patricia.ursea@lacity.org>; Scott Marcus <Scott.Marcus@lacity.org>; Felix Lebron
                      <felix.lebron@lacity.org>
                      Cc: Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Cathy Sweetser
                      <catherine.sdshhh@gmail.com>; Onufer, Michael <michael.onufer@kirkland.com>
                      Subject: Garcia v. City of LA, Ex Parte Application for Order to Show Cause re:
                      Contempt

                      Counsel,

                      Attached please find correspondence regarding Plaintiffs' contemplated Ex
                      Parte Application for Order to Show Cause re: Contempt and Sanctions

                      Thanks,

                      Shayla

                      Shayla Myers | Senior Attorney
                      Legal Aid Foundation of Los Angeles
                      7000 S. Broadway | Los Angeles, CA 90003
                      213.640.3983 direct | 213.640.3988 facsimile
                      www.laﬂa.org | smyers@laﬂa.org

                      <Outlook-r2dffh0e.png>


                      This message contains information from the Legal Aid Foundation of Los Angeles
                      which may be confidential and/or privileged. If you are not an intended recipient,
                      please refrain from any disclosure, copying, distribution or use of this information
                      and note that such actions are prohibited. If you have received this transmission in
                      error, kindly notify the sender and immediately delete this email and any files that
                      may be attached.
                   *****************Confidentiality Notice *************************
                   This electronic message transmission contains information
                   from the Office of the Los Angeles City Attorney, which may be confidential or
                   protected by the attorney-client privilege and/or the work product doctrine. If you are
                   not the intended recipient, be aware that any disclosure, copying,
                   distribution or use of the content of this information is prohibited. If you have
                   received this communication in error, please notify us immediately by e-mail and
                   delete the original message and any attachments without reading or saving in any
https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.01&popoutv2=1                                     3/4
8/13/2020                                   Mail -82-14
            Case 2:19-cv-06182-DSF-PLA Document    Shayla R. Myers
                                                             Filed - Outlook
                                                                      08/18/20 Page 5 of 5 Page ID
                   manner.                   #:2506
                   ********************************************************************
                *****************Confidentiality Notice *************************
                This electronic message transmission contains information
                from the Office of the Los Angeles City Attorney, which may be confidential or
                protected by the attorney-client privilege and/or the work product doctrine. If you are
                not the intended recipient, be aware that any disclosure, copying,
                distribution or use of the content of this information is prohibited. If you have received
                this communication in error, please notify us immediately by e-mail and delete the
                original message and any attachments without reading or saving in any manner.
                ********************************************************************




https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.01&popoutv2=1                                     4/4
